Putnam, J.
The right of the osteopaths to be registered as physicians in the health department of the city of New York has been sustained. Matter of Bandel v. Dept. of Health, 193 N. Y. 133. The court also declared them qualified to give certificates as to the cause of death, but the opinion (Vann, J.) also stated: “While, doubtless, the department of health can make stringent regulations as to the persons whose certificates of death it will accept for the *94purpose of a burial permit, it is sufficient to say that, so far as appears, when this proceeding was commenced it had not made any regulation which excluded licensed osteopaths from the right to give such certificates.” p. 140.